 8:16-cr-00196-RFR-SMB Doc # 290 Filed: 05/29/20 Page 1 of 1 - Page ID # 1010



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:16CR196

       v.
                                                             JUDGMENT
ADALBERTO MARTINEZ-RAMIREZ,

                     Defendant.


      In accordance with the Memorandum and Order entered today, judgment is entered
in favor of the United States of America and against Adalberto Martinez-Ramirez.


      Dated this 29th day of May 2020.

                                               BY THE COURT:



                                               Robert F. Rossiter, Jr.
                                               United States District Judge
